Citation Nr: 1531458	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  01-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for cervical spondylosis, evaluated as 10 percent disabling from March 10, 2000, through May 5, 2003, and as 20 percent disabling on and after May 6, 2003.

3.  Whether there was clear and unmistakable error (CUE) in an August 1987 rating decision that denied entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and from a March 2008 rating decision of the RO in Pittsburgh, Pennsylvania.

The August 2000 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a low back disability, found that the August 1987 rating decision did not contain CUE in its denial of entitlement to service connection for a low back disability, and denied entitlement to a compensable rating for the service-connected cervical spine disability.  A notice of disagreement was received in October 2000, a statement of the case was issued in November 2000, and a substantive appeal was received in December 2000.   These three issues were remanded by the Board in January 2003.  

On remand, a November 2006 rating decision from the Pittsburgh RO increased the disability rating for the Veteran's cervical spondylosis from 0 percent to 10 percent effective March 10, 2000, and to 20 percent effective May 6, 2003.  Because the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2008, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disability.  The Board remanded the reopened back claim, as well as the CUE claim and the claim of entitlement to an increased rating for the cervical spine disability, for additional development.  These claims have subsequently been returned to the Board for additional review.  

Among the development that was requested in the July 2008 remand, the Board requested that the RO clarify an outstanding hearing request in light of his current residency in Japan.  In a December 2013 written statement, the Veteran stated that "I would dearly like to have a face-to-face meeting with a Board, but that is a financial impossibility."  The Board interprets this statement as a withdrawal of any outstanding hearing requests and will not further delay adjudication of the Veteran's claims in order to attempt to arrange for a hearing.  

The March 2008 rating decision denied entitlement to service connection for tinnitus.  A notice of disagreement was received in June 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.

In the June 2008 notice of disagreement, the Veteran stated that "[i]t is noted in my medical records that I have mild PTSD [posttraumatic stress disorder]," and he implicitly linked this PTSD to his combat service.  The issue of entitlement to service connection for PTSD has been raised by the record in a June 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not exhibit tinnitus in service or within one year after discharge from service, and tinnitus is not otherwise shown to be associated with his active service.

2.  From March 10, 2000, the Veteran's cervical spondylosis has been manifested by severe limitation of motion.

3.  In an unappealed August 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.

4.  The Veteran has not alleged an error of fact or law in the August 1987 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  From March 10, 2000, the criteria for an evaluation of 30 percent, but no higher, for cervical spondylosis are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002, 2003) 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2014).

3.  Clear and unmistakable error has not been shown in the August 1987 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the provisions of VCAA and its implementing regulations do not apply to the CUE claim in the case at hand.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of VCAA do not apply to a claim based on a previous decision having been the result of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision.  The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.  

With respect to the service connection and increased rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in December 2006 and March 2007 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for tinnitus, and that evidentiary development letters dated in July 2006 and August 2008 provided this information with respect to the claim of entitlement to an increased rating for cervical spondylosis.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The March 2007 and August 2008 letters, as well as a March 2008 letter, also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the July 2006 and August 2008 letters were not issued prior to the initial adjudication of the Veteran's cervical spine claim in August 2000, but that that claim was subsequently readjudicated, most recently in an August 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records and VA medical records.  

The Board notes that special provisions were necessary in order to obtain adequate medical examinations and opinions in this case, as the Veteran moved to Japan in June 2001, during the course of this appeal.  The nearest military facility at his disposal to obtain examinations is Misawa Air Base, which he reported is five hours from his home.  The Board finds that the evidence obtained as a result of a combination of examinations at Misawa Air Base and examinations and opinions obtained from VA facilities are sufficient for purposes of deciding the claims at hand.  

The RO obtained an opinion with respect to the Veteran's tinnitus claim in October 2012.  The Board finds that the resulting report is adequate for the purpose of determining entitlement to service connection for tinnitus.  The report reflects review of the claims folder, including service treatment records, post-service medical evidence, and the Veteran's lay statements.  The report also provides a diagnosis and an etiology opinion and explains the basis for this opinion.  For these reasons, the Board concludes that the VA opinion in this case provides an adequate basis for a decision.  

The RO also arranged for the Veteran to undergo examinations in connection with his cervical spine claim in February 2002, May 2003, March 2010, and December 2011.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis and organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015).

The Veteran has claimed entitlement to service connection for tinnitus, which he contends developed as a result of acoustic trauma he suffered throughout his 26 years of service, to include during multiple combat tours in Vietnam.  He described noise exposure from a variety of sources throughout his service in great detail in an August 2013 personal statement.  An October 2011 report of contact written by a VA employee summarizes the Veteran's noise exposure as follows:

Veteran reported to me that he suffered acoustic trauma in service as his duties for communications security ... which required him to wear a headset for 7-8 hrs/day and monitor telephone and radio communications.  He also said that he had substantial flying time and that no hearing protection was provided during flights, he drove loud military trucks with no hearing protection, qualified every 6 months on the pistol, and every year on the rifle with no hearing protection being worn.  

The Board finds that the Veteran is competent to describe such noise exposure, and that his descriptions of in-service acoustic trauma are competent, credible, and consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a),(b) (West 2014).  

With respect to whether the evidence demonstrates that the Veteran experienced tinnitus during service, the Board notes that the Veteran's service treatment records reflect that he never complained or, nor sought treatment for, symptoms of tinnitus while in service.  None of the many examination reports of record, including the reports of his February 1984 retirement examination, notes a clinical abnormality of the ears.  The Veteran expressly denied any past or current ear complaints in his multiple medical history reports, including the February 1984 retirement medical history report.  The service treatment records reflect that the Veteran never complained of, or sought treatment for, tinnitus during service.  An April 1982 service treatment record describing a consultation the Veteran underwent for what was provisionally diagnosed as benign positional vertigo expressly notes that the Veteran was not experiencing tinnitus.  

The Board also finds that the Veteran is competent to render a current tinnitus diagnosis.  The question thus becomes whether the evidence establishes a link between the in-service acoustic trauma and the current tinnitus.  

The earliest post-service evidence of tinnitus appears in VA medical records dated in early 2001.  A January 2001 VA medical record notes that the Veteran is going to undergo a hearing examination for tinnitus.  A March 2001 VA medical record notes that the Veteran complained of bilateral tinnitus.  

Prior to January 2001, an April 1987 VA examination report for a left ear disability notes that the Veteran denied tinnitus.

A July 1989 letter from a private otolaryngologist who examined the Veteran for labyrinthine dysfunction notes that the Veteran "continues to deny hearing loss or tinnitus."  

A March 1998 VA audio examination report notes that the Veteran reported no medical history of tinnitus.  

In his June 2006 claim, the Veteran reported that "[f]or the last three years I have been experiencing tinnitus of varying degrees."  

In an April 2007 statement, the Veteran noted that he "pulled four tours in mobility squadrons which entailed driving M-35 trucks, which had no mufflers and were very loud."  He reported that he was given no ear protection and stated that, "[a]fter driving one of those trucks all day, my ears rang for hours...."  He also provided a list of his assignments and their relative noise levels.  

An October 2007 audiology record from the Yokota Air Base notes that the Veteran reported having had tinnitus for five or six years.  He described it as "constant."  

In his June 2008 notice of disagreement, the Veteran reported that, after service, he generally worked in quiet environments, "such as restaurants as manager or owner, and college classrooms teaching Japanese, so there was no [noise] contribution there."  He stated that, like his diabetes, his tinnitus "just took a while to show up" after service.  

In a November 2009 letter to his Senator, the Veteran reported that his "military service ended on 30 September 1984, and I first noticed the tinnitus in 2002 or 2003."  He contends that his accumulated noise exposure "began to catch up to me, and I developed tinnitus.  This is not something that comes on overnight and most people who become aware of it dismiss it...."  He also contends that "[t]he fact remains that tinnitus does not come on quickly unless the veteran was subjected to nearby artillery fire or constant exposure to small-arms fire."  

In a December 2009 letter, the Veteran again noted that "[t]innitus, as it was explained to me, rarely comes on immediately unless the victim is constantly exposed to loud noises such as artillery or small arms fire," and that his tinnitus "began to show up sixteen or seventeen years after I retired."  

The RO obtained a VA opinion in October 2012.  Following review of the claims file, the VA audiologist opined that the Veteran's tinnitus was less likely than not incurred in or caused by service.  As a rationale she cited the Veteran's normal hearing sensitivity in service and in the five years following his separation from service.  She also noted that the Veteran's service treatment records "are silent for reports/complaints of tinnitus," and that he denied tinnitus in medical records dated in April 1987.  

In an August 2013 written statement, the Veteran reported that he first "began to notice a ringing in my ears, but didn't think much about it," when he was stationed with the 6948th at Medina Base.  In this highly detailed statement, the Veteran reported that "[t]hat tour took its toll on me mentally and emotionally, as well as physically."  He subsequently "accepted a final tour to Headquarters, 5th Air Force/U.S. Forces Japan, at Yokota Air Base.  He reported that, "[w]hen I went in for my retirement physical, nothing was said about the ringing in my ears....  I didn't think anything could be done about it, so I didn't mention it."  

In an October 2013 statement, the Veteran's accredited representative stated that the Veteran "reports constant ringing in his ears during his military service.  He did not complain of it because he learned that there was no treatment for it."  His representative also noted that the Veteran "first noticed the tinnitus during military service and not years after military service ended."  

Based on the above, service connection for tinnitus must be denied.  In denying this claim, the Board accepts the Veteran's reports of extensive in-service acoustic trauma.  The Board also notes that in-service tinnitus was reported in the following: (1) an August 2013 statement written by the Veteran to VA in connection with his claim, (2) an October 2013 statement written by the Veteran to VA in connection with his claim, and (3) an October 2013 statement written by the Veteran's accredited representative in connection with the Veteran's claim.  However, the most credible evidence of record reflects that the Veteran's tinnitus did not begin until approximately 16 years following his separation from service.  The Board acknowledges the Veteran's reports of having experienced tinnitus in service.  The Board finds, however, the following evidence more credibly places the onset of the Veteran's tinnitus to approximately 2001: (1) the Veteran's express denial of tinnitus within two years of separation from service, (2) his express denial of tinnitus to a private otolaryngologist in connection with a labyrinthine dysfunction evaluation slightly more than five years after service, (3) his recollections to VA medical treatment providers estimating that his tinnitus arose in the early 2000s, (4) the absence of medical evidence or lay reports of tinnitus prior to January 2001, (5) the Veteran's multiple, specific assertions to VA adjudicators that his tinnitus did not originate until approximately 16 years after service, and (6) his multiple assertions of the principle that "[t]he fact remains that tinnitus does not come on quickly unless the veteran was subjected to nearby artillery fire or constant exposure to small-arms fire."  

The Board finds the reports of tinnitus onset in approximately 2001 to be more credible than those of in-service onset because numerous statements of post-service onset were made to medical providers in the course of seeking medical treatment, while all statements of in-service onset were made relatively recently in the appeals process and were made exclusively to VA adjudicators.  The Board further notes that the denials of in-service tinnitus (both in the form of express tinnitus denial in April 1982 and denials of relevant ear problems in medical history reports) are contemporaneous to service, while the 2013 reports of recollections of in-service hearing loss were made almost 30 years following separation.  

Because the Board finds that the most credible evidence of record reflects tinnitus onset approximately 16 years following the Veteran's separation from service, continuity of symptomatology is not established for the purpose of granting presumptive service connection for tinnitus pursuant to Walker, supra.

The Board has considered whether service connection may be granted for tinnitus that had its onset 16 years post-service.  The Board notes, however, that there is no competent medical evidence of record establishing a relationship between the Veteran's in-service noise exposure and his post-service tinnitus.  The October 2012 VA audiologist found no such relationship, and she cited negative medical evidence contained in the Veteran's service treatment records and in medical records from approximately five years after service to support this conclusion. 

The only supportive etiology opinion on this question comes from the Veteran himself.  The Board notes that a layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is competent to report experiencing ringing in his ears.  However, the Board finds that linking tinnitus to noise exposure that ended approximately 16 years prior to the onset of the tinnitus requires a medical expertise that the Veteran does not possess.  Even though the Veteran has reported that he has been told that tinnitus rarely comes on immediately after noise exposure "unless the victim is constantly exposed to loud noises such as artillery or small arms fire," he has neither provided supportive medical literature that can be submitted to a trained expert for evaluation nor submitted a medical expert's opinion that is supportive of this principle.  Therefore, the Board must find that the competent medical evidence weighs against finding that the Veteran's tinnitus is linked to in-service noise exposure that occurred approximately 16 years earlier.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran's tinnitus arose during or is otherwise etiologically related to his military service, to include in-service acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for tinnitus must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran has claimed entitlement to an increased rating for cervical spondylosis.  This claim arises from a claim that was received by VA on March 10, 2000.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Veteran's cervical spondylosis was originally rated as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The November 2006 rating decision that granted the increased, staged ratings of 10 percent from March 10, 2000, and of 20 percent from May 6, 2003, changed the diagnostic code under which this disability was rated to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under Diagnostic Code 5003, which has not changed since the filing of the Veteran's claim, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under the old regulations, Diagnostic Code 5287, applicable prior to September 26, 2003, assigns a 30 percent evaluation for favorable ankylosis of the cervical spine and a 40 percent evaluation for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Diagnostic Code 5290, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine and a 20 percent evaluation for moderate limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 percent evaluation is assigned for severe limitation of motion.  Id.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Effective September 26, 2003, the schedule for rating spine disabilities was changed (and renumbered as Diagnostic Codes 5235 through 5243) to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2014); see also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

"Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)."  Id. at Note (5).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire cervical spine ... is fixed in flexion or extension."  Id.

Prior to September 23, 2002, intervertebral disc syndrome was rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  That diagnostic code assigned a 0 percent rating for postoperative intervertebral disc syndrome that had been cured.  A 10 percent rating was assigned for mild intervertebral disc syndrome.  A 20 percent rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A maximum 60 percent rating was assigned for intervertebral disc syndrome that was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and offering little intermittent relief.

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A.  From March 10, 2000, through May 5, 2003

The Board may only consider whether the rating criteria that were in effect for disabilities of the spine prior to September 26, 2003, apply for this entire portion of the appeals period.  From September 23, 2002, through May 3, 2003, the Board may consider whether an increased rating is warranted under either set of intervertebral disc syndrome criteria.  

The only relevant piece of evidence from this period is a February 2002 examination report that was conducted by the Misawa Air Base on VA's behalf.  This examination report notes that the Veteran reported that he had a flare-up of neck pain in September 2001, which lasted approximately one week.  On examination, there was no tenderness to palpation, and there were no masses.  Left and right lateral rotation were to approximately 30 or 40 degrees, with normal being listed as 70 to 80 degrees.  Extension was to 20 or 30 degrees, with normal being listed as approximately 45 degrees.  Flexion and strength were both listed as normal.  X-rays showed no fractures and normal alignment.  There were degenerative changes, especially seen by osteophyte formation from C4 to C7.  X-rays also showed mild foraminal narrowing at C4-C5 on the right and at C3-C4 on the left.  The examiner was unable to test the Veteran's reflexes.  Romberg examination was normal, and sensory examination was normal to fine touch, cold, and proprioception.  

As noted above, Diagnostic Code 5290 assigns a 10 percent evaluation for slight limitation of motion, a 20 percent evaluation for moderate limitation of motion of the cervical spine, and a 30 percent rating for severe limitation of motion of the cervical spine.  Furthermore, terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Based on its own review of the record, the Board will resolve reasonable doubt in the Veteran's favor and finds that the level of impairment demonstrated in the February 2002 examination report more closely approximates severe limitation of motion rather than slight or moderate limitation of motion.  In support of the assignment of this rating, the Board notes that the Veteran's left and right lateral rotation were estimated to be between 38 and 58 percent of normal range of motion, while extension was estimated to be between 44 and 67 percent of normal.  Thus, the Veteran was estimated to be able to turn his head in either direction, at best, little more than half of what is considered to be normal.  He was also noted to be able to extend his neck (to look upward), at best, two-thirds of what is considered to be normal and, at worst, less than half of normal.  The Board finds that this degree of limitation for extension and left and right lateral rotation is most consistent with a severe level of impairment.  The Board will resolve reasonable doubt in the Veteran's favor and grant the 30 percent rating effective from March 10, 2000, the date of his claim, given that he had reported on that date that his cervical spondylosis had increased in severity.  

In the absence of unfavorable ankylosis of the cervical spine, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5287. 

The Board has considered whether a rating in excess of 30 percent is warranted under the intervertebral disc syndrome criteria that were in effect prior to September 23, 2002, and whether, effective September 23, 2002, the criteria for a higher rating under the new intervertebral disc syndrome rating code were satisfied.

As noted above, prior to September 23, 2002, Diagnostic Code 5293 assigned a 40 percent rating for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  In the case at hand, the evidence does not suggest that the Veteran experiences recurring attacks with intermittent relief.  Specifically, the February 2002 examination report notes that the Veteran reported a one-week flare-up that occurred in September 2001.  This flare-up does not rise to the frequency to constitute "recurring attacks," and the absence of flare-ups for the months between the September 2001 flare-up and the February 2002 examination does not suggest that the Veteran only experiences intermittent relief from cervical spine attacks.  

Effective September 23, 2002, Diagnostic Code 5293 required that the Veteran experience incapacitating episodes having a total duration of least four weeks during the past 12 months in order to warrant a rating of 40 percent or higher.  The evidence in this case does not demonstrate that the Veteran experienced at least four weeks during a 12-month period in which he required bed rest and treatment by a physician due to his cervical spine disability.  Therefore, a rating in excess of 30 percent is not warranted based on the intervertebral disc syndrome rating criteria.

B.  On and After May 6, 2003

Prior to September 26, 2003, the Board may only consider this claim pursuant to the rating criteria that were in effect for disabilities of the spine prior to September 26, 2003.  On and after that date, the Board may consider this claim pursuant to the criteria that were in effect prior to September 26, 2003, or the General Rating Formula for Disease and Injuries of the Spine.  The Board may consider whether an increased rating is warranted under either set of the intervertebral disc syndrome rating criteria during any portion of this appeals period.   From September 23, 2002, through May 3, 2003, the Board may consider whether an increased rating is warranted under either set of intervertebral disc syndrome criteria.  

A May 2003 report of an examination conducted on VA's behalf at the Misawa Air Base notes that the Veteran had longstanding multilevel degenerative disc disease of the cervical spine, confirmed by X-ray, CT, and MRI.  The MRI showed diffuse spondylitic degenerative changes at C4-5, C5-6, and C6-7, with disc space narrowing, and the spinal cord asymmetric or displacement.  On range of motion testing, flexion and extension were to 20 degrees, left and right lateral flexion were to 25 degrees, and left and right lateral rotation were to 30 degrees.  

A September 2003 letter from a surgeon at the Misawa Air Base states that, "[b]ased on the severity and multi level nature of the degenerative disc process occurring in your cervical and lumbar spine, it would appear that you are a candidate for surgery for discectomy and probable multilevel spinal fusion."  

A March 2010 Misawa Air Base examination report notes that the Veteran reported no numbness, no bowel or bladder changes, and no upper extremity weakness.  On examination, there were no radicular symptoms.  Flexion was full, and extension was to 30 degrees.  Right and left rotation were to 25 degrees.  

A December 2011 Misawa Air Base examination report diagnoses intervertebral disc degeneration, cervical spondylosis, and muscle spasm and noted a diagnosis date of 1970 for all three diagnoses.  The Veteran described chronic neck pain and stiffness for the last 40 years.  He reported flare-ups that are extremely painful and cause limited movement of the neck.  He noted he has to turn his entire upper body to move his head and neck during flare-ups.  On range of motion testing, flexion was to 40 degrees with objective evidence of painful motion beginning at 25 degrees.  Extension was to 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral flexion ended at 15 degrees, with objective evidence of painful motion beginning at 10 degrees.  Left lateral flexion ended at 20 degrees, with objective evidence of painful motion beginning at 10 degrees.  Right lateral rotation was to 35 degrees, with objective evidence of painful motion beginning at 25 degrees.  Left lateral rotation ended at 40 degrees, while objective evidence of painful motion began at 30 degrees.  The Veteran was unable to perform repetitive-use testing with three repetitions due to increased pain and stiffness.  The Veteran had additional limitation of range of motion due to pain.  Functional loss was due to less movement than normal and pain on movement.  He had localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine.  He had guarding or muscle spasms of the neck.  The Veteran did not have muscle atrophy.  Muscle strength was 4/5 on elbow flexion and extension, wrist flexion and extension, and finger flexion bilaterally.  It was 5/5 on finger abduction bilaterally.

Deep tendon reflexes of the left and right biceps, triceps, and brachioradialis were hypoactive.  Sensory examination was normal to light touch.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurologic abnormalities that were related to the cervical spine.  The examiner noted that the Veteran does have intervertebral disc syndrome.  During the past 12 months, the Veteran had had incapacitating episodes lasting at least two weeks but less than four weeks.

Based on the above, the Board finds that the 30 percent rating that was assigned above should be continued throughout this portion of the appeal.  Under the old rating criteria, the Board finds that the Veteran's range of motion continued to be severely impaired, as the ranges of motion found on examination were comparable to those that were found during the February 2002 examination.  In addition, the examinations conducted on and after May 6, 2003, showed limitation of flexion, and the degree of limitation of flexion is consistent with the limitations of extension, left and right flexion, and left and right rotation that were found during this period.  The Board determined, above, that the limitations that were recorded in February 2002 were severe, and it thus finds that the limitations that were recorded on and after May 6, 2003, also rise to the level of severe.  

Again, in the absence of unfavorable ankylosis, a rating in excess of 30 percent is not warranted under Diagnostic Code 5287.  

The Board finds further support for the assignment of the 30 percent rating pursuant to the new rating criteria in the May 2011 VA examination report.  Specifically, as noted above, the Veteran was unable to perform repetitive-use testing with three repetitions due to increased pain and stiffness.  An inability to perform repetitive-use testing due to pain and stiffness may be considered functional impairment of the cervical spine analogous to favorable ankylosis, which warrants a 30 percent rating under the new General Rating Formula for Diseases and Injuries of the Spine.  Because such impairment is suggested to leave the Veteran's cervical spine in a neutral position, rather than stuck in flexion or extension, such impairment would be considered favorable rather than unfavorable.  Therefore, a 30 percent rating, but no higher, would be warranted.

The Board has also considered both the old and new rating criteria for intervertebral disc syndrome but finds that the criteria for a rating in excess of 30 percent are not satisfied.  Specifically, the May 2011 examination report noted incapacitating episodes lasting at least two weeks but less than four weeks during the prior 12-month period.  The Board finds that the above evidence does not demonstrate that the Veteran's attacks have increased in frequency such that he only experiences intermittent relief, as is required for a 40 percent rating under the old rating criteria of Diagnostic Code 5293.  Nor does the evidence reflect a 12-month period in which the Veteran experienced incapacitating episodes totaling at least four weeks to warrant a rating of 40 percent or higher under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes of the new Diagnostic Code 5243.    

C.  From March 10, 1999, through March 9, 2000

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

The Board must therefore determine whether it is factually ascertainable that the Veteran's cervical spondylosis increased in severity such that it satisfied the criteria for a compensable rating for the period from March 10, 1999, through March 9, 2000.  

The Board has reviewed the evidence of record, but it finds that the only VA or private medical records from that period pertaining to the Veteran's neck involve treatment for a sebaceous cyst.  These records contain no findings pertinent to the Veteran's cervical spondylosis, such as limitation of motion or painful motion.  Nor does the record from this period include any lay assertions from the Veteran of limited or painful cervical spine motion.  Therefore, the Board finds that the evidence in this case does not demonstrate that a factually ascertainable increase in disability occurred within the one-year period preceding the March 10, 2000, increased rating claim, and a compensable rating is not warranted prior to March 10, 2000.

D.  Extraschedular Evaluation 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even higher level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected cervical spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected cervical spine disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran has not described any symptomatology that is not already considered by the rating criteria.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

IV.  Clear and Unmistakable Error

The Veteran has also claimed clear and unmistakable error (CUE) in an August 1987 rating decision that denied entitlement to service connection for a low back disability.  The Veteran was notified of the August 1987 denial in a letter dated later that month.  He neither initiated a timely appeal nor submitted new and material evidence, and he does not contend that he did so.  38 C.F.R. § 3.156(b), 20.200 (2014).  That decision is, therefore, final.  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).  The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

As noted above, to establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case at hand, the August 1987 rating decision, in relevant part, noted that "[t]he veteran was seen in service for acute episodes of low back pain with only X-ray taken being essentially normal.  At time of retirement examination he made no complaint of back pain and none was found."  The rating decision also noted that VA "[e]xamination failed to substantiate any limitation of motion or pain of the low back."  It was noted that service connection was denied because a low back disability was not found on the last examination.  

At the time of the August 1987 rating decision, the Veteran's service treatment records, post-service medical records, and an April 1987 VA examination report were of record.  

Service treatment records reflect that the Veteran's spine was found to be clinically normal when examined in September 1958, May 1968, July 1971, April 1975, September 1975, July 1977, August 1979,  and February 1984.  The Board notes that the February 1984 examination was a retirement examination.  The September 1975 initial flying examination report did note, under "Notes and Significant or Interval History" that the Veteran had "[m]uscle spasms of back 1967 and 1969 or 1970, treated with good results."  

The Veteran endorsed a history of, or current, recurrent back pain on medical history reports dated in May 1968 and September 1975.  He denied past or current recurrent back pain on medical history reports dated in July 1972 and July 1977, and on his February 1984 retirement medical history report.  The May 1968 record notes that the Veteran was "[t]reated for lumbo-sacral strain, May 67, this facility, no problem since, no comp[lications], no seq[uelae]."  On the September 1975 report, it was noted that the Veteran "spent one day and two nights in Hospital at Misawa AB, Japan for severe muscle spasms in lower back," and that the Veteran had "[m]uscle spasms of back 1967 and 1969 or 1970, treated with good results."  The July 1977 record, on which the Veteran had denied past or current recurrent back pain, notes that the Veteran was treated at "[Misawa Air Base] Hospital for muscle spasm in lower back early 1970."  On his February 1984 retirement medical history report, in response to a question concerning whether he had ever been a patient in any type of hospital, the Veteran noted that he was "[t]reated for back muscle spasms at Yokota."  

An October 1964 service treatment record notes that the Veteran reported having "kinks" in the back of his neck and shoulders for the past day, with an impression of muscle or ligament strain.  One week later, he "cont[inued] to complain of apparently mild upper back & cervical pain," with the diagnostic impression listed as "as before."  

A May 1967 service treatment record notes that the Veteran sought treatment for "[s]udden onset of Low Back Pain today."  On examination, there was tenderness in the lumbosacral region and limitation of motion due to pain.  The impression was "Lumbo-sacral strain- acute."  The Veteran was given a 24- hour duty excuse, heat, bed rest, and medication, and he was told to return on Monday if his condition had not improved.  The record reflects that the Veteran did not follow up.

An April 1970 service treatment record notes that the Veteran had "low back pain of sudden onset," and that he had no history of trauma.  On examination, there was moderate muscle spasm in the L3 and L4 area.  The impression was muscle spasm of the low back, and the Veteran was given 24-hour bed rest, heat, and medication.  The clinical record cover sheet from that visit notes a diagnosis of "[m]uscle spasm, acute, low back."  

A January 1971 service treatment record notes an admission diagnosis of low back strain.  The course of treatment portion of this record notes that the Veteran's back "[i]mproved on bed rest, traction, & [illegible]."  X-rays were taken, but the results are not of record.  The discharge diagnosis was "Low Back Strain."  

A February 1971 service treatment record notes that the Veteran had a recurrent urinary problem, and that he had no back pain.  

A February 1972 service treatment record notes that the Veteran has a back problem and that he was hospitalized one year ago for low back sprain.  It was noted that, on the morning of the current consultation, the Veteran had reached across his desk and developed acute back pain without radiation.  On examination, range of motion was normal, and there was moderate spasm to paraspinous.  The impression was a sprained back.  The Veteran was prescribed "heat, [illegible] board, parafon forte."  

A March 1972 service treatment record notes that the Veteran sought treatment for a lower back spasm.  On physical examination, the Veteran had a mild muscle spasm in the mid-back.  Deep tendon reflexes and leg lift were normal.  The impression was that the Veteran had a paraspinatous muscle spasm of the mid-back."  He was given medication and told to return in three days.  The return visit notes complaints of cervical pain, but it does not mention the mid-back muscle spasm.

A late April 1983 service treatment record notes that the Veteran complained of a back problem when he bent over to pull on his boots.  It was noted that he "felt as if something ballooned out."  This record notes a "[history] of chronic back problem."  His gait was good.  Right leg raise produced left sided pain, while there was no pain on left leg raise.  There was tenderness to palpation of L3-5 without masses.  The diagnosis or assessment was lumbosacral strain, rule out injury.  He was prescribed bed rest and medication and was told to follow up on Monday.  

An early May 1983 service treatment record notes that the Veteran has low back pain with no recalled trauma.  It was noted that the Veteran was in no apparent distress.  Lumbar range of motion in side bending, especially to the right, produced pain.  There was no vertebral tenderness.  He was again prescribed medication and was told to follow up if needed.  

A follow-up May 1983 appointment notes that the Veteran had some relief for a short time from the medication.  Range of motion was still limited with increase in muscle tone and tenderness.  The assessment was low back pain and the Veteran was given medication and told to continue the parafon forte.  

A May 1983 physical therapy consultation record notes that the Veteran had an acute low back strain.  It seemed to mostly be left paravertebral in the lumbar area.  The Veteran complained of low back pain of three days' duration.  He denied any trauma and reported a history of musculoskeletal problems.  Range of motion measurements were listed, and it was noted that the Veteran's posture was flattened.  Neurologic signs were negative.  There was tenderness to the L4-5 paravertebral muscles, left greater than right.  The Veteran was assessed as having musculoskeletal low back pain.  He was prescribed heat, medication, and exercises.  It was noted that his goals were decreased pain, increased range of motion, and increased education.  A May 9 follow-up record notes that the Veteran's goals had been attained and that the Veteran was asymptomatic.  No further treatment was indicated.  

A record of inpatient treatment notes that the Veteran was hospitalized for low back pain on May 7, 1983.  The line of duty determination was "Yes."  

Another May 1983 service treatment record notes that the Veteran sought follow-up treatment for back pain.  He reported that his back pain had decreased to an aching sensation, and that the sharp pain has resolved.  It was noted that he had been discharged from the hospital on May 8.  He was currently taking medication for back pain.  It was noted that he has a dull ache in the small of the back that he felt was resolving.  This record, from the United States Air Force Hospital in Yokota, Japan, checks a box on a stamped form noting that the Veteran's back pain occurred in the line of duty.  A record from the next day notes that the Veteran was experiencing increased pain in the L5 area.  He was assessed as having recurrent low back pain.  No change in therapy was prescribed.  

Post-service medical records were also of record at the time of the August 1987 rating decision.  While none of the post-service treatment records pertain to the Veteran's back claim, the April 1987 VA examination report of record does address the Veteran's back claim.  This examination report notes that the Veteran has pain in the right sacroiliac joint area.  It does not bother him most of the time.  It does not radiate and does not persist.  Cough does not produce pain.  No pain was elicited or limitation of motion on all motion of the spine.  He was able to touch the floor without problem.  There was no pain on any flexion, extension, or rotation of the lumbar spine or the pelvis.  It was noted that sensation of numbness may occur along the right foot distribution occasionally.  The diagnosis section did not contain any diagnosis relating to the lumber spine.    

In his March 2000 CUE claim, the Veteran stated that "[t]here is evidence in my [service treatment records] of a back condition while I served in the military.  It is my opinion that prior rating decision denying [service connection] for a lower back condition [was] in error.  The evidence in my [service treatment records] dates to 1964."  In his December 2000 substantive appeal, the Veteran described service treatment records demonstrating that he had sought treatment for low back pain as early as 1962.  The June 2008 informal hearing presentation from the Veteran's accredited representative argues that "[i]t is maintained by the appellant the first episode[] of low back pain dates back to 1962 during service and was treated with baths and massages therefore it is a clear and [un]mistakable error to deny entitlement to service connection as stated in the August 1987 rating board decisions."  The Veteran has pointed, in particular, to an April 1983 service treatment record noting that the Veteran has a "Hx of chronic back problems."  

In his December 2000 substantive appeal, the Veteran also noted that "[t]he continuing degenerative nature of this problem is made clearly evident by the now-available, sophisticated diagnostic[] equipment."  However, the Board notes that, for purposes of determining whether the August 1987 decision contained clear and unmistakable error, it may only consider the evidence that was of record at the time of the August 1987 rating decision.  Therefore, even though the Veteran believes that diagnostic testing conducted subsequent to the August 1987 rating decision confirms the presence of a degenerative low back disability at the time of that decision, such evidence may not be considered in the CUE claim.  

The Board will therefore turn to the Veteran's contentions concerning the existence of evidence of an in-service back disability.  Specifically, the Veteran contends that the service treatment records demonstrate the existence of a back disability in service.  Following a thorough review of the claims file, the Board cannot find a service treatment record dated in 1962 reflecting that the Veteran was treated for back pain at that time.  As reflected above, the earliest evidence of back pain in the service treatment records appears in an October 1964 record.  It is therefore unclear to the Board whether the Veteran simply misidentified the 1964 record as a 1962 record.  

The Board notes that the June 2008 informal hearing presentation appears to identify a 1962 record with more specificity, describing a specific course of treatment that the Board cannot readily identify in another service treatment record that pertains to the Veteran's back.  However, closer review of the representative's assertions in that record reveals that the representative is merely conveying the Veteran's contention that he was first treated for low back pain in service with baths and massages in 1962.  The representative does not actually assert that there is a 1962 service treatment record of record.  To the extent that this is a new assertion of the Veteran's, rather than a description of a 1962 service treatment record, this statement would constitute new evidence that was not of record at the time of the August 1987 rating decision and, therefore, cannot be considered as part of a CUE claim.  

To the extent that the Veteran and his representative are describing a piece of evidence that was in the record in August 1987, the assertions of CUE surrounding a possible 1962 record in this case appear to center around the contention that the fact that the Veteran was treated for low back pain in service was not before the RO at the time of the August 1987.  Review of the August 1987 rating decision reveals that the fact that the Veteran received treatment for back complaints in service was known to the adjudicators.  The rating decision notes that "[t]he veteran was seen in service for acute episodes of low back pain with only X-ray taken being essentially normal.  At the time of retirement examination he made no complaint of back pain and none was found."  The Board finds that reconsideration of this type of record, a record of in-service low back pain, essentially amounts to reweighing of the evidence, and therefore does not rise to the level of CUE.

The Board further notes that the Veteran has also singled out an April 1983 service treatment record noting that the Veteran has a "Hx of chronic back problems."  To the extent that the August 1987 rating decision found that the Veteran was treated for acute low back pain in service, the Veteran may believe that the April 1983 record contradicts this finding.  He may therefore believe that the April 1983 record was not considered by the RO in its August 1987 rating decision.  The Board notes that the August 1987 rating decision does not specifically identify the April 1983 rating decision, even though there is no indication that this specific piece of evidence was not of record in August 1987.  The Board finds, however, that this record does not constitute undebatable evidence of a chronic in-service low back disability that is related to a current in-service low back disability.  

The Board notes that a notation of a history of chronic back problems is not the equivalent of a diagnosis of a chronic back disability, as the phrase "history of" may reasonably suggest that such problems had resolved.  The Board further notes that the phrase "chronic back problems" may reasonably suggest that the Veteran had experienced back problems without an underlying diagnosis.  Reasonable minds can certainly differ as to whether the April 1983 notation of a history of chronic back problems constitutes evidence of an in-service chronic low back disability.  

Furthermore, even if the Board were to find that the April 1983 service treatment record constitutes undebatable evidence of an in-service low back disability, the Board cannot find that treating the April 1983 record as evidence of a chronic in-service back injury would have manifestly changed the outcome of the claim at the time of the August 1987 rating decision.  

The Board notes, specifically, that the record as it existed at the time of the August 1987 rating decision still does not contain evidence of a current low back disability.  The record at the time of the August 1987 rating decision did not contain any evidence of post-service treatment for a low back disability.  The only pertinent evidence that falls within the timeframe to potentially contain "current" evidence of a low back disability is the April 1987 VA examination report.  This report reflects interview and physical examination of the Veteran and resulted in no diagnosis of a low back disability.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of this critical element in establishing service connection at the time of the August 1987 rating decision, service connection for a low back disability could not have been awarded.  

Therefore, the Board finds that the August 1987 rating decision's denial of service connection for a low back disability was not clearly and unmistakably erroneous.  Thus, the claim of CUE in the August 1987 rating decision must be denied.



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating of 30 percent, but no more, for cervical spondylosis from March 10, 2000, is granted.

The August 1987 rating decision that denied entitlement to service connection for a low back disability did not contain clear and unmistakable error.


REMAND

The Board finds it necessary to remand the claim of entitlement to service connection for a low back disability for another opinion.  Given that the Veteran lives in Japan, and that he has reported that the closest military base to which he can go for examination is five hours away, the Board will not direct that the Veteran undergo a new examination when it appears that such an examination will not produce the information that is necessary to decide this claim.  

The record in this case contains, in relevant part, a December 2011 report of an examination that was conducted on VA's behalf at the Misawa Air Base and an etiology opinion that was obtained from a VA facility in October 2012.  

The December 2011 examination report contains a "Diagnosis" section in which the examiner marked the "YES" box to the question of "[d]oes the Veteran now have or has he/she ever been diagnosed with a thoracolumbar spine (back) condition?"  She listed diagnoses of lumbar spondylosis with an ICD Code of 721.8, degenerative disc disease of the thoracic/lumbar spine with ICD Codes of 722.51 and 722.52, and muscle spasm with an ICD Code of 728.85.  She noted that the date of onset for all of these disabilities was 1970.  She reported that the Veteran has "localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine."  She marked "YES" to the question of whether the Veteran has "guarding or muscle spasm of the thoracolumbar spine," and she reported that his guarding or muscle spasm is severe enough to result in abnormal gait.  
 
The October 2012 VA examiner found that the Veteran's low back disability is less likely than not incurred in or caused by service.  The examiner described the Veteran's service treatment records, including the normal separation examination, the normal lumbar spine x-ray taken in 1970, and the Veteran's treatment for low back spasms, low back sprain, and low back pain, all of which resolved.  She also noted that the first evidence of degenerative changes and of lumbar spondylosis was found several years after the Veteran's separation from service.

The Board finds that remand of this case is required for clarification of the diagnosis of "muscle spasms" with an onset of 1970.  The Board notes that the Veteran himself has reported that he believes that the chronic low back disability that he has that originated in service is muscular in nature.  The Veteran's service treatment records contain multiple instances of the Veteran having been treated for muscle complaints in the low back.  Specifically, an October 1964 record reflects that he was treated for muscle or ligament strain in the back.  A May 1967 record notes that the Veteran was treated for acute lumbosacral strain.  An April 1970 record notes that the Veteran was treatment acute muscle spasm of the low back.  A January 1971 record notes that the Veteran was hospitalized for low back strain.  A February 1972 service treatment record notes that the Veteran was treated for a sprained back.  A March 1972 record notes that the Veteran was treated for a paraspinatous muscle spasm of the mid-back.  An April 1983 record notes that the Veteran sought treatment for a lumbosacral strain and noted that he has a history of chronic back problems.  Multiple May 1983 records reflect that the Veteran was treated for low back pain with an eventual notation that he had an acute low back strain.  

It is not clear whether the December 2011 diagnosis of muscle spasms with an onset of 1970 is intended to constitute a diagnosis of a current, chronic low back disability that had its onset in 1970.  Because the December 2011 examiner was not a VA examiner, it is unclear to the Board whether she was aware that VA needed to know whether the Veteran's muscle spasms were symptoms of an underlying pathology, such as a chronic lumbar strain or sprain.  Clarification of these matters is necessary before the Board may decide this claim.  

It is unclear to the Board whether the examiner who conducted the December 2011 examination at Misawa Air Base is still stationed at that base and, even if she is, whether she would be able to answer the above questions without re-examining the Veteran and reviewing his medical records.  It is also unclear whether a new examination would be helpful, as the Board is uncertain whether, without the Veteran's claims file, an examiner at the Misawa Air Base would be able to determine whether a diagnosis of chronic lumbar strain could be made without review of the Veteran's medical records.

In light of the above concerns, the Board believes that the best course of action would be to request that the Veteran submit, or to assist VA in obtaining, any back treatment records that are not of record that may show a diagnosis of a chronic lumbar strain or sprain or other pertinent low back disability.  Such records may already exist but not have been associated with the claims file, or the Veteran may schedule an examination with a local doctor to determine whether he may be diagnosed with a chronic lumbar strain or sprain or other disability.  The Veteran may also see a local doctor and obtain his own opinion on whether he has a current chronic low back disability that is related to service.  This opinion should take into consideration the Veteran's pertinent medical history and should include a rationale.  

Any evidence that is received by VA should then be sent to an appropriate VA medical professional in order to obtain an opinion concerning whether the evidence reflects that the Veteran has a current disability that is manifested by muscle spasms and whether such disability is related to service.    

Furthermore, the Board finds that, although the October 2012 VA medical opinion is based in part on a finding that the first evidence of degenerative changes and of lumbar spondylosis was found several years after the Veteran's separation from service, this opinion does not take into account the Veteran's credible reports of having had back trouble since service.  In a June 2010 statement, the Veteran reported that he has "had service-connected lower back trouble since 1962."  He reported that he experiences sharp, stabbing muscle spasms several times per year.  On remand, an opinion is required that takes this information into account.  This opinion does not appear to be dependent on obtaining more medical evidence or a new examination of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his low back disability.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

Specifically, the Veteran is requested to submit any evidence that he has that demonstrates he has been diagnosed with a current muscular disability of the lumbar spine.  In particular, he should submit any evidence of a chronic lumbar sprain or strain.  He should be informed that, if he wishes, he may schedule an appointment with a local doctor to be examined and to determine whether a diagnosis of a current muscular disability of the lumbar spine is warranted.  

The Veteran should also be notified that he may also see a local doctor and obtain his own opinion on whether he has a current chronic low back disability that is related to service.  This opinion should take into consideration the Veteran's pertinent medical history and should include a rationale.  

If necessary, VA should obtain translation of any documents that are in Japanese.  

2.  Following completion of the above, the Veteran's claims file should be sent to an appropriate medical professional to obtain an opinion with respect to the following:

Muscular Disability:

a.  Please determine whether the medical evidence of record reflects that it is at least as likely as not (a 50 percent probably or greater) that the Veteran has had a chronic muscular disability of the lumbar spine since his December 1999 claim, and whether it is at least as likely as not that any such disability is etiologically related to service.  In rendering this opinion, please discuss the relevant service treatment records, including the following:

i.  An October 1964 record reflects that the Veteran was treated for muscle or ligament strain in the back.  A May 1967 record notes that the Veteran was treated for acute lumbosacral strain.  An April 1970 record notes that the Veteran was treatment acute muscle spasm of the low back.  A January 1971 record notes that the Veteran was hospitalized for low back strain.  A February 1972 service treatment record notes that the Veteran was treated for a sprained back.  A March 1972 record notes that the Veteran was treated for a paraspinatous muscle spasm of the mid-back.  An April 1983 record notes that the Veteran sought treatment for a lumbosacral strain and noted that he has a history of chronic back problems.  Multiple May 1983 records reflect that the Veteran was treated for low back pain with an eventual notation that he had an acute low back strain.  

ii.  The December 2011 Misawa Air Base examiner's diagnosis of "muscle spasms" with an onset of 1970.  The Board notes that, for VA purposes, muscle spasms are generally considered to be a symptom of disability rather than a diagnosis.  Please discuss whether the Veteran's muscle spasms are at least as likely as not evidence of an underlying disability, such as lumbar strain or sprain, that is etiologically related to service.

In answering this question, please consider the Veteran's credible reports of having had back complaints since service.  In particular, the Board notes that, in a June 2010 statement, the Veteran reported that he experiences sharp, stabbing muscle spasms several times per year.  

Degenerative Changes and Lumbar Spondylosis:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's degenerative disc disease of the thoracic/lumbar spine or lumbar spondylosis is etiologically related to service?  In answering this question, please consider the Veteran's credible reports of having had back complaints since service.  

A complete rationale should be provided for all opinions.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


